Title: General Orders, 25 July 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point] Sunday July 25th 1779.
          Parole Fontenoy—C. Signs Freehold. Bergen.
        
        Lieutenant Colonel Brooks a Sub-Inspector in the Army is to be considered as Deputy Adjutant General in the Garrison at West-Point and its dependencies and is to be respected and obeyed accordingly.
        Major Platt who has done that duty at said post is desired to accept the Commander in Chief’s thanks for his faithful services.
        
        Major Andrew Peters of Colonel Bailey’s regiment is appointed Brigade Major &c. in the 4th Massachusetts’ (commonly called Late Larned’s) brigade and is to be accordingly respected and obeyed.
        The Ammunition canisters are to be delivered to the Light-Infantry agreeable to the returns of the officers commanding the respective regiments, who will be particularly attentive to prevent them from being lost or mis-applied.
        Returns of the sick to be made every monday morning as usual to the Surgeon General at the Flying-Hospital; at the same time stores will be issued for the use of the sick.
        The Surgeon General is at present at West-Point.
      